DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 06/11/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks support for claim 15, which specifies that the article “is a thermal insulation material, a resorcinol-formaldehyde/silica composite, concrete or paper.”

Claim Objections
Claim 1 is objected to because of the following informalities:  
line 1 does not begin with an article and should be amended to read:
 	  ---   A precipitated  --- 
line 2 should have a comma mark between “structure” and “characterised”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 7–11 and 17–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the chemically bound alkyl moieties" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation " the chemically bound alkyl moieties" in lines 1–2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the reaction medium" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the precipitation reaction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is further indefinite because it fails to recite any active process steps.  It is suggested that applicant re-phrase “the reaction of” in line 2 as ---  reacting  ---; and “where at least one alkali metal alkyl siliconate is provided” as  ---  providing at least one alkali metal alkyl siliconate   ---
	Claims 8–11 and 17–19 are indefinite by reason of their dependency from claim 7.
	Claim 17 is further indefinite because it also fails to recite any active process steps.  Applicant should replace “the acid is add in step (ii)” with the active language:  ---  adding the acid in step (ii) ---
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1–4, 6–8, 11–15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
Note: Schneider qualifies as prior art under § 102(a)(2) as a published PCT application designating the United States of America and was effectively filed on Jul. 27, 2016, which is before the effective filing date of the presently claimed invention based upon foreign priority (Dec. 27, 2017).
	With respect to claim 1, Schneider discloses a precipitated silica modified by an alkali methylsiliconate, where the precipitated silica is composed of [SiO4/2] and [(CH3)SiO3/2] units.  Id. at col. 12, ll. 61–63.  The presence and amount of [RxSiO(4-x)/2] can be confirmed by the R-group chemical shifts observed by 13C NMR spectroscopy in conjunction with 29Si NMR spectroscopy.  Id. at col. 12, ll. 4–11.  The reference, however, is silent as to the 13C NMR resonance of the methyl groups in the alkyl moieties bound to at least a portion of the Si atoms in the silica structure is particularly between -2.5 and -4.5 ppm.
	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
	The present specification explains that the precipitated silica of the invention comprises units of formula [SiO4/2] and units of formula [(CmH2m+1)SiO3/2].  Spec. at ¶¶ 8–9.  The methyl groups chemically bound to the silica have resonances that are shifted with respect to methyl groups of alkyl metal alkyl siliconates used for their preparation.  Id. at ¶¶ 13–14.  The same section explains that potassium methyl siliconate has a resonance of -1.1 ppm, while the methyl group of the modified precipitated silica has a chemical shift of -2.5 ppm to -4.5 ppm.  Id.
	Schneider likewise teaches prepares its precipitated silica in Example 14 employing potassium methyl siliconate during the synthesis of its precipitated silicate.  More importantly, it teaches that the 4/2] and [(CH3)SiO3/2] units, which is identical to applicant’s disclosure.  The associated methyl group would necessarily possess a chemical shift within the range of -2.5 to -4.5 ppm because the precipitated silica has possesses the same structure.
	With respect to claims 2 and 3, Schneider discloses that the precipitated silica contains (CH3)SiO3/2 units, e.g., that the chemically bound moieties are methyl groups.  Id. at col. 12, ll. 61–63.
	With respect to claim 4, Schneider discloses that the precipitated silica has a carbon content of 0.1 to 15.0 percent by weight.  Id. at col. 6, ll. 4–6.
	With respect to claim 6, Example 14 of Schneider discloses preparing a precipitated silicate by providing a solution of sodium silicate solution and in parallel metering in an aqueous solution of potassium methylsiliconate (commercial product SILRES® BS16 from Wacker Chemie AG).  Id. at col. 20, l. 58 to col. 21, l. 24.  Sulfuric acid is metered in so as to keep the reaction pH at 9.  Id.  The remainder of the potassium methyl siliconate solution is metered in over a 90 minute reaction time (maintaining the pH at 9 by metering in sulfuric acid), at the end of which sulfuric acid is added to lower the pH to 3.
	With respect to claim 7, Example 14 of Schneider discloses preparing a precipitated silicate by providing a solution of sodium silicate solution and in parallel metering in an aqueous solution of potassium methylsiliconate (commercial product SILRES® BS16 from Wacker Chemie AG).  Id. at col. 20, l. 58 to col. 21, l. 24.  Sulfuric acid is metered in so as to keep the reaction pH at 9.  Id.  The remainder of the potassium methyl siliconate solution is metered in over a 90 minute reaction time (maintaining the pH at 9 by metering in sulfuric acid), at the end of which sulfuric acid is added to lower the pH to 3.
	With respect to claim 8, the concentration of silicate in the starting solution is about 66.7 g/L (as calculated from 60 g sodium silicate in 0.900 L of water).  Id. at col. 20, ll. 58–65.
	With respect to claim 11, Schneider Example 14 employs potassium methyl siliconate.  Id. at col. 21, ll. 7–9.  The reference also discloses sodium monomethylsiliconate as suitable.  Id. at col. 4, l. 38.
	With respect to claims 12 and 20, Schneider discloses a composition containing the precipitated silica and a rubber or other polymeric material.  Id. at col. 1, ll. 31–37.
Id. at col. 1, ll. 31–37.
	With respect to claim 15, Schneider discloses that the precipitated silica as imparting articles with improved insulation properties.  Id. at col. 1, ll. 31–33; col. 12, ll. 49–52.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
	Schneider discloses that the precipitated silica has a BET surface area of 50 to 400 m2/g, but is silent as to the CTAB surface area of the precipitated silica.  Id. at col. 13, ll. 12–14.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Schneider at Example 14 discloses preparing a precipitated silicate by providing a solution of sodium silicate solution and in parallel metering in an aqueous solution of potassium methylsiliconate (commercial product SILRES® BS16 from Wacker Chemie AG).  Id. at col. 20, l. 58 to col. 21, l. 24.  Sulfuric acid is metered in so as to keep the reaction pH at 9.  Id.  The remainder of the potassium methyl 
	Alternatively, assuming arguendo that the precipitated silicate of Schneider is only prepared by substantially similar manner, one of ordinary skill in the art would reasonably expect the resulting precipitated silica to possess similar properties to that claimed.  Schneider teaches that microstructure and properties of the resulting precipitate silica can be controlled depending on the reaction conditions and how the starting materials are metered into the reaction.  Id. at col. 5, ll. 14–18; col. 7, ll. 49–59.
	While Schneider does not directly disclose the CTAB surface area of the precipitated silica, since each of the claimed components is present and rendered obvious by the teachings of Schneider, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the precipitated silica to possess a CTAB surface area within the presently claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claim Rejections - 35 USC § 103
Claims 9, 10, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (WO 2018/019373 A1; US 10995218 B2 as English equivalent).
	With respect to claims 9 and 18, Schneider teaches that the reaction mixture comprises water, alkali metal silicate, acid, and alkali metal methylsiliconate; keeping the reaction mixture at a pH between 8.0 and 10.0 by adding acid to counter the alkalinity of the methylsiliconate; and lowering the pH to below 5 with no further addition of silicate.  Id. at col. 4, ll. 34–36; col. 5, ll; col. 6, ll. 23–32; col. 10, ll. 18–20.  One of ordinary skill in the art would reasonably understand that pH lowering is accomplished by adding acid, as in Example 14 therein.  Id. at col. 6, ll. 27–31.
	Schneider, however, is silent as to i) providing a starting solution with a pH between 2.0 and 5.0 and ii) simultaneously adding silicate and an acid to said starting solution such that the pH is maintained between 2.0 and 5.0.
Id. at col. 5, ll. 30–36.  Each of the starting materials (e.g., the alkali metal silicate, acid, alkali metal siliconate), are metered in over time during the reaction.  Id. at col. 4, l. 60 to col. 5, l. 4.  The microstructure and properties of the resulting precipitate silica can be controlled depending on the reaction conditions and how the each of materials are metered into the reaction.  Id. at col. 5, ll. 14–18; col. 7, ll. 49–59.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One of ordinary skill in the art would reasonably understand how to control the starting pH by when and how much acid and/or alkali metal silicate is added. Applicant has otherwise not demonstrated the criticality of the claimed separate steps i) and ii) and their accompanying pH condition.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
	Given that Schneider teaches that the microstructure of the precipitated silica can be optimized depending upon the reaction conditions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH conditions in the starting 
	With respect to claim 10, Schneider is silent as to i) concentration of silicate in the starting solution; ii) adding acid to the starting solution until at least 50% of the amount of silicate in the starting solution in neutralized; or iii) a step of adding silicate and acid such the ratio of silicate added to amount of silicate present in the starting solution is greater than 4 and not more than 100.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Schneider teaches a process of directly producing and modifying a precipitated silica during in the same reaction.  Id. at col. 5, ll. 30–36.  Each of the starting materials (e.g., the alkali metal silicate, acid, alkali metal siliconate), are metered in over time during the reaction.  Id. at col. 4, l. 60 to col. 5, l. 4.  The microstructure and properties of the resulting precipitate silica can be controlled depending on how the each of starting materials and subsequently added materials are metered into the reaction.  Id. at col. 5, ll. 14–18; col. 7, ll. 49–59. 
	Given that Schneider teaches that the microstructure of the precipitated silica can be optimized depending upon the reaction conditions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the silicate concentration in the 
	With respect to claim 17, Schneider teaches adding acid to the mixture such that the pH of the reaction mixture is between 8 and 10.  Id. at col. 4, ll. 51–59.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
	Accordingly, given that Schneider teaches that a reaction mixture pH that overlaps the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add acid in step ii) such that the reaction medium pH is between 7.0 and 8.5.
	With respect to claim 19, Schneider is silent as to the concentration of silicate in the starting solution.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this Id. at col. 5, ll. 30–36.  Each of the starting materials (e.g., the alkali metal silicate, acid, alkali metal siliconate), are metered in over time during the reaction.  Id. at col. 4, l. 60 to col. 5, l. 4.  The microstructure and properties of the resulting precipitate silica can be controlled depending on how the starting materials are metered into the reaction.  Id. at col. 5, ll. 14–18; col. 7, ll. 49–59. 
	Given that Schneider teaches that the microstructure of the precipitated silica can be optimized depending upon the reaction conditions, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adjust the silicate concentration in the starting solution depending upon the desired properties and microstructure of the precipitated silica.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 4, 5, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 17/043741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 17 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%; and comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of copending Application No. 17/043741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 22 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the reaction of a silicate with a carboxylic acid to produce a suspension of precipitated silica, said reaction comprising at least one step wherein at least one alkali metal alkyl siliconate is provided to the reaction medium before 50% of the precipitation reaction has taken place.
Copending claim 22 differs from the present claims because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material.  Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 8 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 17/043741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 23 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the steps of: (i) providing a starting solution comprising at least a portion of the total amount of the alkali metal alkyl siliconate, at least a portion of the total amount of the silicate involved in the reaction and optionally an electrolyte, the concentration of silicate in the starting solution being less than 100 g/L; (ii) adding an amount of a carboxylic acid to said starting solution to obtain a pH value for the reaction medium of at least 7.0, in particular of between 7.0 and 8.5; and (iii) further adding a carboxylic acid and, if appropriate, simultaneously the remaining portion of silicate to the reaction medium to obtain a silica suspension wherein the remaining portion of the at least one alkali metal alkyl siliconate, if any, is metered into the reaction medium in at least one of steps (ii) or (iii).
13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material.  Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 17/043741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 24 discloses a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, which is prepared by the steps of: (i) providing a starting solution comprising part of the total amount of silicate engaged in the reaction, the 
Copending claim 24 differs from the present claim because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material.  Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare a precipitated silica having a resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum as claimed given its reinforcing and insulation properties.


Claims 13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of copending Application No. 17/043741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending claim 30 discloses an article comprising a precipitated silica characterized by a CTAB surface area equal to or greater than 160 m2/g; a carbon content of 0.5 wt.% to 15.0 wt.%, wherein the article is a  thermal insulation material, a resorcinol-formaldehyde/silica composite, concrete, paper, a tire, or tire component.
Copending claim 30 differs from the present claim because it does not specifically indicate that the precipitated silica comprises linear or branched alkyl moieties chemically bound to Si atoms, wherein the resonance assigned to methyl groups in said alkyl moieties in the 13C NMR spectrum of the precipitated silica is between -2.5 and -4.5 ppm.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, the specification of ‘741 Paragraphs 18–19 teach that the 13C NMR spectrum of its precipitated silica is between -2.5 and -4.5 ppm, which is different from the -1.1 ppm methyl resonance of the alkali methylalkyl siliconate starting material.  Paragraphs 2 and 3 indicate that modified precipitated silica prepared by the process therein is useful as a reinforcing filler and for thermal insulation applications.
	Given the advantages of the modified precipitated silica taught by ‘741, it would have been obvious to a person having ordinary skill in the art to prepare an article containing a precipitated silica 13C NMR spectrum as claimed given its reinforcing and insulation properties.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  EP 2945817 A, US 2441422 A, GB 607427 A, US 2016/096949 A1, EP 1559744  A1 are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763